DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 18 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,390,990 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	Applicant did not make any amendments to the claimed in the response filed 18 February 2021, the response is acknowledged.
	Claims 1-24 remain pending in the current action.
	The filing of a Terminal Disclaimer has overcome the current double patenting rejection, it is therefore withdrawn.
	With respect to claims 1 and 13, Applicant argued that the combined device of Vincent/Baratier would ruin the intended function of Vincent, Examiner disagrees. While Vincent teaches the advantages of the hinge members being perpendicular to the median plane, the device would still be capable of performing the claimed function of mandibular advancement should this feature not be present. Thus if the combination were to eliminate this feature, the function of Vincent is still maintain. However, the current combination of Vincent and Baratier does not eliminate these features as argued. The art is currently combined in a way that shifts the location of the connection points, this does not eliminate the features of Vincent that allow for a perpendicular hinges it just relocates them along with the addition of a flange for the advantages provided in Baratier. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Examiner’s 103 rejection of claims 1-24 are maintained. 


Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-13, and 18-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vincent (EP 2143397) in view of Baratier et al (US 2013/0140289)(priority to 2010).
	With respect to claim 1, Vincent discloses A mandibular protrusion device having a right side and a left side (Annotated Fig 1), the mandibular protrusion device comprising: a maxillary dental tray having a wall with an outer side, an anterior section, and two spaced-apart posterior sections, the wall defining a U-shaped dentition receiving cavity (Annotated Fig 1, maxillary tray, outside, anterior section, posterior sections shown, receiving cavity detailed in translation page 12: the gutter of the dental arch 10 of the upper jaw … located above the trough of the dental arch 11 of the lower jaw… two channels 10, 11 are symmetrical); a mandibular dental tray having a wall with an outer side, an anterior section, and two spaced-apart posterior sections, the wall defining a U-shaped dentition receiving cavity (Annotated Fig 1, mandibular tray, outside, anterior section, posterior sections shown, receiving cavity detailed in translation page 12: the gutter of the dental arch 10 of the upper jaw … located above the trough of the dental arch 11 of the lower jaw… two channels 10, 11 are symmetrical), and two lateral links, each one of the lateral links having an elongated portion with an anterior end removably engageable with the maxillary dental tray (Annotated Fig 1, links shown), a posterior end opposed to the anterior end (Annotated Fig 1, Annotated Fig 4, shown), a dental-tray facing face, and a face opposed to the dental-tray facing face (Annotated Fig 1, Annotated Fig 4, shown), the posterior end being removably engageable with the mandibular dental tray (Fig 2, removable via male female members 30/24); two male members provided on each one of the right side and the left side of the mandibular protrusion device and two female members provided on each one of the right side and the left side of the mandibular protrusion device, the female members being complementary in shape to the male members, the female members and the male members being provided on the anterior section of the maxillary dental tray, and the anterior ends and the posterior ends of the two lateral links to detachably engage the two lateral links with the mandibular dental tray and the maxillary dental tray at the posterior ends and the anterior ends (Fig 2, Fig 5, male and female members 24/24/30/30 shown in claimed locations); and wherein a first one and a second one of the male members provided on each one of the right side and the left side of the mandibular protrusion device protrude 1831988/49367A respectively towards and away from the outer side of the walls of the maxillary and mandibular dental trays when the lateral links are engaged therewith (Fig 2, Fig 5, Annotated Fig 1, male members 30 shown to protrude on both the right and left side); and wherein the complementary male and female members are engageable and disengageable from one another in at least one engagement/disengagement configuration that is reached when the anterior section of the maxillary dental tray is located rearwardly of the posterior sections of the mandibular dental tray (Fig 1, translation page 15: The section 24 is oriented, herein perpendicular to the axis X, so as to allow the engagement of the tab 22 on the-oriented profile the axis 33 when the crank 20 is presented perpendicular to the base 32 of the fastening device, and on the contrary not to allow disengagement when the crank 20 is in a direction more or less aligned with said base 32, that is in position for use).  
	Vincent is silent on the mandibular dental tray further comprising two flanges extending upwardly from a respective one of the posterior sections and outwardly from the outer side of the wall, wherein a lateral link receiving channel is defined between each one of the two flanges and the outer side of the wall of the mandibular dental tray; each one of the lateral links having … a flange-facing face opposed to the dental-tray facing face, the posterior end being removably engageable with a respective one of the flanges of the mandibular dental tray, and located in a respective one of the lateral link receiving channels when engaged with the respective one of the flanges of the mandibular dental tray, the female members and the male members being provided on … the flanges of the mandibular dental tray.
	Baratier et al teaches an analogous oral device with a maxillary tray 1, mandibular tray 3, and lateral links 2, wherein the mandibular dental tray further comprising two flanges 32 extending upwardly from a respective one of the posterior sections and outwardly from the outer side of the wall (Fig 1a), wherein a lateral link receiving channel is defined between each one of the two flanges and the outer side of the wall of the mandibular dental tray (Fig 1a, channel is the region between the flange 32 and the maxillary tray 1); each one of the lateral links having a flange-facing face opposed to the dental-tray 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the mandibular tray of Vincent to have the flanges as taught by Baratier et al in order to shift the point of attachment of the links to change to a more desirable traction function (Baratier [0096]).

    PNG
    media_image1.png
    393
    605
    media_image1.png
    Greyscale

Annotated Fig 1, Vincent

    PNG
    media_image2.png
    281
    620
    media_image2.png
    Greyscale

Annotated Fig 3, Vincent
With respect to claim 7, Vincent/Baratier et al discloses The mandibular protrusion device of claim 1, wherein each one of the two lateral links is engageable with the mandibular dental tray by engaging a respective one of the flanges of the mandibular dental tray from an inner side towards an outer side thereof and wherein each one of the two lateral links is engageable with the maxillary dental tray by engaging the maxillary dental tray from the outer side towards an inner side of the wall (Baratier Fig 1a, links 2 shown on an inner side of the flange 32 and an outer side of the maxillary tray 1).  
With respect to claim 8, Vincent/Baratier et al discloses The mandibular protrusion device of claim 1, wherein the elongated portions of the two lateral links have a curvature defined therein and each one of the two lateral links is thicker along sections of the elongated portion and towards the anterior end and the posterior end (Vincent Annotated Fig 3, curvature shown, various thicknesses shown).  
With respect to claim 9, Vincent/Baratier et al discloses The mandibular protrusion device of claim 1, wherein the elongated portions of the two lateral links have a curvature defined therein and each one of the two lateral links is narrower in a central section of the elongated portion than close to the anterior end and the posterior end (Vincent Annotated Fig 3, curvature shown, various thicknesses shown).  
With respect to claim 10, Vincent/Baratier et al discloses The mandibular protrusion device of claim 1, wherein the two lateral links are engaged with a respective one of the flanges of the mandibular dental tray above a contact plan defined between posterior sections of the maxillary dental tray and the mandibular dental tray and above an upper section of the wall of the mandibular dental tray (Baratier et al Fig 1a, Fig 1b, links 2 engaged to flange 32 above occlusal surface between trays).  
With respect to claim 11, Vincent/Baratier et al discloses The mandibular protrusion device of claim 1, wherein an anterior one of the male members protrude from the dental-tray facing face of the elongated portion of the two lateral links at the anterior end and a posterior one of the male members protrude from the flange-facing face of the elongated portion of the two lateral links at the posterior end and wherein the elongated portion of the two lateral links is protrusion free on the flange-facing face at the anterior end and is protrusion free on the dental- tray facing face at the posterior end (Baratier et al, Fig 1a, links 2 have a flange facing surface and dental facing surface, links are shown to connect to the flange and the dental facing surfaces with a male female system- Fig 8- thus a male member either protrudes from the link toward the flange or from the flange and a male member protrudes from the dental surface or the maxillary tray or from the dental surface of link to the maxillary tray).  
With respect to claim 12, Vincent/Baratier et al discloses The mandibular protrusion device of claim 1, wherein the male members protruding from or engageable with a respective one the lateral links protrude in opposed directions with respect to the dental-tray facing face and the flange-facing face of the respective one of the lateral links (Vincent Fig 1).  
With respect to claim 13, Vincent discloses An intraoral orthosis having a right side and a left side (Annotated Fig 1), the intraoral orthosis comprising: a maxillary dental tray having a wall with an outer side, an anterior section, a left- side posterior section and a right-side posterior section, the wall defining a U-shaped dentition receiving cavity (Annotated Fig 1, maxillary tray, outside, anterior section, posterior sections shown, receiving cavity detailed in translation page 12: the gutter of the dental arch 10 of the upper jaw … located above the trough of the dental arch 11 of the lower jaw… two channels 10, 11 are symmetrical); a mandibular dental tray having a wall with an outer side, an anterior section, a left-side posterior section and a right-side posterior section, the wall defining a U- shaped dentition receiving cavity (Annotated Fig 1, mandibular tray, outside, anterior section, posterior sections shown, receiving cavity detailed in translation page 12: the gutter of the dental arch 10 of the upper jaw … located above the trough of the dental arch 11 of the lower jaw… two channels 10, 11 are symmetrical), and two lateral links, each one of the lateral links having an elongated portion with an anterior end removably engageable with the maxillary dental tray, a posterior end opposed to the anterior end, a dental-tray facing face and a face opposed to the dental-tray facing face (Annotated Fig 1, links shown); wherein each one of the anterior section of the maxillary dental tray, the flanges of the mandibular dental tray, and the anterior ends and the posterior ends of the two lateral links comprises at least one of male members and female members to detachably engage the two lateral links with the mandibular dental tray and the maxillary dental tray at the posterior ends and the anterior ends, wherein the male members and the females members are complementary in shape and the male members protruding from or engageable with a respective one of the lateral links protrude in opposed 2131988/49367A directions with respect to the dental-tray facing face and the flange-facing face of the respective one of the lateral links (Fig 2, Fig 5, male and female members 24/24/30/30); and wherein the complementary male and female members are engageable and disengageable from one another in at least one engagement/disengagement configuration that is not reached when the device is worn or in normal use, the at least one engagement/disengagement configuration being reached by rotating one of the maxillary dental tray and the mandibular dental tray of more than 90° with respect to a configuration where the maxillary dental tray and the mandibular dental tray are superposed (Fig 1, translation page 15: The section 24 is oriented, herein perpendicular to the axis X, so as to allow the engagement of the tab 22 on the-oriented profile the axis 33 when the crank 20 is presented perpendicular to the base 32 of the fastening device, and on the contrary not to allow disengagement when the crank 20 is in a direction more or less aligned with said base 32, that is in position for use; Fig 5, 180° required which is more than 90°).  
Vincent is silent on the mandibular dental tray further comprising two flanges extending upwardly from a respective one of the posterior sections and outwardly from the outer side of the wall, wherein a lateral link receiving channel is defined between each one of the two flanges and the outer side of the wall of the mandibular dental tray; each one of the lateral links having … a flange-facing face, the posterior end being removably engageable with a respective one of the flanges of the mandibular dental tray, and located in a respective one of the lateral link receiving channels when engaged with the respective one of the flanges of the mandibular dental tray.
Baratier et al teaches an analogous oral device with a maxillary tray 1, mandibular tray 3, and lateral links 2, wherein the mandibular dental tray further comprising two flanges 32 extending upwardly 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the mandibular tray of Vincent to have the flanges as taught by Baratier et al in order to shift the point of attachment of the links to change to a more desirable traction function (Baratier [0096]).
With respect to claim 18, Vincent/Baratier et al discloses The intraoral orthosis of claim 13, wherein each one of the two lateral links is engageable with the mandibular dental tray by engaging a respective one of the flanges of the mandibular dental tray from an inner side towards an outer side thereof and wherein each one of the two lateral links is engageable with the maxillary dental tray by engaging the maxillary dental tray from the outer side towards an inner side of the wall (Baratier Fig 1a, links 2 shown on an inner side of the flange 32 and an outer side of the maxillary tray 1).  
With respect to claim 19, Vincent/Baratier et al discloses The intraoral orthosis of claim 13, wherein the elongated portions of the two lateral links have a curvature defined therein and each one of the two lateral links is thicker along sections of the elongated portion and towards the anterior end and the posterior end (Vincent Annotated Fig 3, curvature shown, various thicknesses shown).  
With respect to claim 20, Vincent/Baratier et al discloses The intraoral orthosis of claim 13, wherein the elongated portions of the two lateral links have a curvature defined therein and each one of the two lateral links is narrower in a central section of the elongated portion than close to the anterior end and the posterior end (Vincent Annotated Fig 3, curvature shown, various thicknesses shown).  
With respect to claim 21, Vincent/Baratier et al discloses The intraoral orthosis of claim 13, wherein the two lateral links are engaged with a respective one of the flanges of the mandibular dental tray at least one of: above a contact plan between posterior sections of the maxillary dental tray and the mandibular dental tray and above an upper section of the wall of the mandibular dental tray (Baratier et al Fig 1a, Fig 1b, links 2 engaged to flange 32 above occlusal surface between trays).  
With respect to claim 22, Vincent/Baratier et al discloses The intraoral orthosis of claim 13, wherein the at least one engagement/disengagement configuration is reached when the anterior section of the maxillary dental tray is located rearwardly of the posterior sections of the mandibular dental tray (Vincent Fig 1, Fig 2, Fig 5, disengagement would occur when the maxillary and mandibular trays are coinciding, as rearwardly is not defined relative to a point the trays could be placed in a manner in which they coincide and the maxillary tray is more rearward).  
With respect to claim 23, Vincent/Baratier et al discloses The intraoral orthosis of claim 13, wherein an anterior one of the male members protrude from the dental-tray facing face of the elongated portion of the two lateral links at the anterior end and a posterior one of the male members protrude from the flange-facing face of the elongated portion of the two lateral links at the posterior 2331988/49367A end and wherein the elongated portion of the two lateral links is protrusion free on the flange-facing face at the anterior end and is protrusion free on the dental-tray facing face at the posterior end (Baratier et al, Fig 1a, links 2 have a flange facing surface and dental facing surface, links are shown to connect to the flange and the dental facing surfaces with a male female system- Fig 8- thus a male member either protrudes from the link toward the flange or from the flange and a male member protrudes from the dental surface or the maxillary tray or from the dental surface of link to the maxillary tray).  
With respect to claim 24, Vincent/Baratier et al discloses The intraoral orthosis of claim 13, wherein a first one and a second one of the male members provided on each one of the right side and the left side of the mandibular protrusion device protrude respectively towards and away from the outer side of the walls of the maxillary and mandibular dental trays when the lateral links are engaged therewith (Vincent Annotated Fig 1).

Claims 2-6 and 14-17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vincent/Baratier et al as applied to claims 1 and 13 above, and further in view of Lindblad (US 3080634).
With respect to claim 2, Vincent/Baratier et al discloses The mandibular protrusion device of claim 1.
Vincent/Baratier et al is silent on wherein the engagement/disengagement configuration is a single configuration for each one of the two lateral links.  
Lindblad teaches an analogous male 3 and female 10 interlocking and rotation system (col 2 lines 4-7) wherein the engagement/disengagement configuration is a single configuration for each one of the two lateral links (Fig 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the male and female members of Vincent/Baratier to be the male and female members as taught by Lindblad in order to have a more reliable, durable and secure connection (Lindblad col 1 lines 19-23). The device of Vincent relies on a shaft 33 and a head 35 in order to create a releasable and secure connection between the links 20/20’ and the trays 10/11/11’ (Vincent page 16), however, it is known within the disclosure of Vincent that the breaking of the attainment point with the connection rods (Vincent page 15) is common in the art. Should one of ordinary skill in the art also find the device of Vincent a non-satisfactory attachment means, it would be within reason to search for a similarly shaped and more secure attachment means. Lindblad teaches a similar shaft 3 and head 6 that is also rotated into a corresponding female opening 10 in a mechanism that is known to be secure (Lindblad col 1 lines 19-20). The similarities in shape, function, and the reliability of connection of Lindblad prove that it would be reasonably relevant art and one of ordinary skill in the art would be able to combine the devices for the advantages discussed above.
With respect to claim 3, Vincent/Baratier et al/Lindblad discloses The mandibular protrusion device of claim 2, wherein the two lateral links comprise a right-side lateral link and a left-side lateral link, and wherein the engagement/disengagement configuration is different for the right-side lateral link and the left-side lateral link (Vincent Fig 1, right and left lateral links are shown to be mirror images of each other, and thus the engagement/disengagement configuration of the links is mirrored and not identical).  
With respect to claim 4, Vincent/Baratier et al/Lindblad discloses The mandibular protrusion device of claim 3, wherein the complementary male and female members are substantially L-shaped (Lindblad Fig 4, col 2 lines 3-7, L-shaped male and female members that when connected are rotatable and the engagement/disengagement configuration for the right-side lateral link is reached by rotating one of the maxillary dental tray and the mandibular dental tray to a first angle and the engagement/disengagement configuration for the left-side lateral link is reached by rotating one of the maxillary dental tray and the mandibular dental tray to a second angle different from the first angle (Vincent page 16 lines 5-8, Fig 1, to engage or disengage the link must be put at the first angle, the male and female members slid either together or apart, and then the link must be moved to a second angle).  
With respect to claim 5, Vincent/Baratier et al/Lindblad discloses The mandibular protrusion device of claim 2, wherein each one of the male members comprises a pivot portion rotatable into a corresponding one of the complementary female members when engaged together and connected to a substantially L-shaped enlarged head (Lindblad Fig 4, col 2 lines 3-7, L-shaped male and female members that when connected are rotatable along the pin 3 below the male head 6).  
With respect to claim 6, Vincent/Baratier et al/Lindblad discloses The mandibular protrusion device of claim 5, wherein each one of the female members comprises an L-shaped aperture and the L-shaped enlarged head of each one of the male members is defined by two arms intersecting each other at an angle with the pivot portion being connected to the respective enlarged head at the intersection of the two arms, and each one of the enlarged head is insertable into or 1931988/49367A disengageable from the respective one of the L-shaped apertures solely in the engagement/disengagement configuration wherein the L-shaped enlarged head of the male members is substantially in register with the respective one of the L-shaped apertures (Lindblad Fig 4, col 2 lines 3-7, L-shaped male and female members that when connected are rotatable along the pin 3 below the male head 6).  
With respect to claim 14, Vincent/Baratier et al discloses The intraoral orthosis of claim 13.
Vincent/Baratier et al is silent on wherein the engagement/disengagement configuration is a single configuration for each one of the two lateral links.  
Lindblad teaches an analogous male 3 and female 10 interlocking and rotation system (col 2 lines 4-7) wherein the engagement/disengagement configuration is a single configuration for each one of the two lateral links (Fig 3).

With respect to claim 15, Vincent/Baratier et al/Lindblad discloses The intraoral orthosis of claim 14, wherein the two lateral links comprise a right-side lateral link and a left-side lateral link, and wherein the engagement/disengagement configuration is different for the right-side lateral link and the left-side lateral link (Vincent Fig 1, right and left lateral links are shown to be mirror images of each other, and thus the engagement/disengagement configuration of the links is mirrored and not identical).  
With respect to claim 16, Vincent/Baratier et al/Lindblad discloses The intraoral orthosis of claim 15, wherein the engagement/disengagement configuration for the right-side lateral link is reached by rotating one of the maxillary dental tray and the mandibular dental tray to a first angle and the engagement/disengagement configuration for the left-side lateral link is reached by rotating one of the maxillary dental tray and the mandibular dental tray to a second angle different from the first angle (Vincent page 16 lines 5-8, Fig 1, to engage or disengage the link must be put at the first angle, the male and female members slid either together or apart, and then the link must be moved to a second angle).  
With respect to claim 17, Vincent/Baratier et al discloses The intraoral orthosis of claim 13, wherein each one of the male members comprises a pivot portion rotatable into a corresponding one of the complementary female members when engaged together and connected to a substantially L-shaped enlarged head defined by two arms intersecting each other at an angle with the pivot portion being connected to the respective enlarged head at the intersection of the two arms; and each one of the female members comprises an L-shaped aperture; and wherein each one of the enlarged head is insertable into or disengageable from the respective one of the L-shaped apertures solely in the engagement/disengagement 2231988/49367A configuration wherein the L-shaped enlarged head is substantially in register with the respective one of the L-shaped apertures (Lindblad Fig 4, col 2 lines 3-7, L-shaped male and female members that when connected are rotatable along the pin 3 below the male head 6).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786